PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Graham, et al.
Application No. 16/049,689
Filed: July 30, 2018
Attorney Docket No.: PYMC0032U
For: Windshield Wiper Blade Assembly

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 26, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed June 8, 2021. The issue fee was timely paid on September 8, 2021.  Accordingly, the application became abandoned on September 9, 2021.  A Notice of Abandonment was mailed September 14, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the submission of a substitute statement in compliance with 37 CFR 1.64 for inventors Vambi Raymundo Tolentino and Matthew Graham (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.  
 
This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received July 26, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/JONYA SMALLS/Lead Paralegal Specialist, OPET